Citation Nr: 1744052	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  10-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for Reiter's syndrome, to include history of iritis, prostatitis, degenerative joint disease of the bilateral feet, knees, and ankles, irritable bowel syndrome, and bilateral hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from January 1986 to December 1989, November 1991 to May 1992, July 1993 to April 1998, and November 1998 to December 2008.  

Historically, in a March 2009 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granted service connection for degenerative joint disease bilateral knees, ankles, feet, with prostatitis and irritable bowel syndrome due to Reiter's syndrome, and assigned a noncompensable (0 percent) disability evaluation, effective as of January 1, 2009.  

In June 2009, the Veteran filed a Notice of Disagreement (NOD), with the initial ratings assigned for, inter alia, irritable bowel syndrome and degenerative joint disease of bilateral knees and ankles.   

In a June 2010 rating decision, the RO increased the disability evaluation for the Veteran's service-connected Reiter's syndrome, to include history of iritis, prostatitis, degenerative joint disease of the bilateral feet, knees and ankles, irritable bowel syndrome, and bilateral hands, to 20 percent, effective as of January 1, 2009.  

In August 2010, the Veteran filed a subsequent NOD with the rating assigned for, inter alia, Reiter's syndrome, to include history of iritis, prostatitis, degenerative joint disease of the bilateral feet, knees and ankles, irritable bowel syndrome, and bilateral hands.  This filing was accepted as the Veteran's substantive appeal.  

The Board remanded this issue in April 2014, for further evidentiary development, to include a new medical examination.  In consideration of a new VA examination which was conducted in June 2014, the RO increased the disability evaluation to 60 percent in a September 2014 rating decision.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2016, the Board remanded this issue again for further evidentiary development, including new medical examinations of all of the chronic residuals of the Veteran's service-connected Reiter's syndrome, including iritis, prostatitis, degenerative joint disease of the bilateral feet, knees, and ankles, irritable bowel syndrome, and bilateral hands.  However, the record does not reflect that an examination in relation to iritis was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for Reiter's syndrome.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As previously noted, in its September 2016 Remand, the Board requested new medical examinations of all of the chronic residuals of the Veteran's service-connected Reiter's syndrome.  The record does not reflect that an examination was conducted for the Veteran's history of iritis.  

In addition, the Board notes that in the June 2014 VA examination, the examiner also addressed symptoms of the sacroiliac joints.  The record does not reflect that this symptom was re-evaluated subsequent to the September 2016 Remand.  

It is of the Board's opinion that all of the symptoms of the Veteran's Reiter's syndrome must be assessed.  The Board notes that chronic residuals of the Veteran's Reiter's syndrome noted during the appeal period include symptoms of cervical spine, thoracolumbar spine, bilateral shoulders, hands, knees, ankles and feet, sacroiliac joints, with iritis, prostatitis, and irritable bowel syndrome.  As previously stated, the record does not reflect that all of these symptoms have been re-evaluated since the September 2016 Remand.  Specifically, the record does not reflect that the Veteran's vision and symptoms of the sacroiliac joints were examined.  

Thus, the Board finds that the assessment of the Veteran's Reiter's syndrome is not complete, and a remand for a VA examination for the Veteran's vision and symptoms of the sacroiliac joints is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected Reiter's syndrome.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology currently associated with the Veteran's service-connected Reiter's syndrome.  

Specifically, the examiner should provide the following information:

(a)  Describe all current symptomatology associated with Reiter's syndrome, including but not limited to any visual symptoms; gastrointestinal symptoms (the Veteran reported during the Board hearing that he had diarrhea and weight loss); skin rashes; and genitourinary symptoms. The examiner is asked to specifically address the following chronic residuals of Reiter's syndrome noted in the record:  history of iritis and sacroiliac joints.  The examiner is asked to determine whether these chronic residuals are a manifestation of Reiter's syndrome.  

(b)  Indicate whether the Veteran's Reiter's syndrome is manifested by symptom combinations productive of weight loss and anemia productive of severe impairment of health, or whether the Veteran has severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, which are totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

A complete rationale must be provided for all opinions offered.  If an opinion or finding cannot be offered without resort to mere speculation than the examiner should explain in full why this is the case and identify any additional information (if any) that may permit for a more definitive opinion or finding.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




